DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-16, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a rotary screen drive assembly for a work vehicle. The work vehicle includes a door movable between a closed position and an open position. The work vehicle also comprises a screen rotatably supported on the door and configured to filter air passing through an air inlet defined in the door. The rotary screen drive assembly comprises a first shaft segment having a first end configured to be coupled to the screen to drive the screen to rotate relative to the door, and having a second end affixed to a first magnetic coupler. The rotary screen drive assembly also comprises a second shaft segment having a first end configured to be coupled to the prime mover, and having a second end affixed to a second magnetic coupler configured to selectively engage the first magnetic coupler to rotatably couple the first shaft segment to the second shaft segment when the door is in the closed position; wherein each magnetic coupler defines an end face, and each magnetic coupler is configured such that, in the closed position of the door, the end faces of each magnetic coupler are oriented opposed and parallel to one another and are spaced apart from one another such that an uninterrupted gap is defined between the end faces.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618